Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 05/02/2022 have been fully considered and are made of record.
	a. Claims 1-2, 7, 9-11, 13-15 and 17-20 have been amended.
	b. Claims 21 has been added.


Reason for Allowance

3.	Claims 1-21 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1 and 17-20 and made previously objected claim 11 as independent claim overcome rejection. Applicant’s arguments filed on 05/02/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 02/14/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 11 and 17-20: 
As to claims 1-10, 13-16 and 21 the present invention is direct to a method of monitoring grain conditions comprising, Independent claim 1 identifies the uniquely distinct features of “wherein said active planar cavity resonator comprises a regenerative feedback loop in which there is incorporated a powered amplifier, and said at least one operating characteristic comprises at least one of either a frequency spectrum of the active planar cavity resonator and a collector current drawn by the powered amplifier of said regenerator feedback loop of the active planar cavity resonator”.
As to claims 11-12 the present invention is direct to a method of monitoring grain conditions comprising,   Independent claim 11 identifies the uniquely distinct features of “a reliability test in which temperature conditions in a region at or near the active planar resonator are varied in a controlled manner to switch between different temperature ranges among which pest activity is known to vary, and with a pest intentionally introduced to said region, monitoring the at least one operating characteristic in said different temperature ranges and comparing a difference in magnitudes of detected shifts measured in said different temperature ranges against an expected difference in pest activity within said different temperature ranges”.
As to claim 17 the present invention is direct to in combination with grain bin for storing bulk grain, at least one sensor placed within or proximate an interior of the grain bin and comprising: Independent claim 17 identifies the uniquely distinct features of “resonator, wherein said active planar cavity resonator comprises a regenerative feedback loop in which there is incorporated a powered amplifier, and said at least one operating characteristic comprises at least one of either a frequency spectrum of the active planar cavity resonator and a collector current drawn by the powered amplifier of said regenerator feedback loop of the active planar cavity resonator”.
As to claim 18 the present invention is direct to a grain sample tester comprising   Independent claim 18 identifies the uniquely distinct features of “at least one operating characteristic of the active planar cavity resonator will undergo a shift in response to changes in conditions within said sample of grain, wherein said active planar cavity resonator comprises a regenerative feedback loop in which there is incorporated a powered amplifier, and said at least one operating characteristic comprises at least one of either a frequency spectrum of the active planar cavity resonator and a collector current drawn by the powered amplifier of said regenerator feedback loop of the active planar cavity resonator”.

As to claim 19 the present invention is direct to a sensor comprising    Independent claim 19 identifies the uniquely distinct features of “said active planar cavity resonator comprises a regenerative feedback loop in which there is incorporated a powered amplifier, said at least one operating characteristic comprises at least one of either a frequency spectrum of the active planar cavity resonator and a collector current drawn by the powered amplifier of said regenerator feedback loop of the active planar cavity resonator, said active planar cavity resonator resides within a curved plane and is thereby operable to detect conditions in multiple directions faced by said curved plane”.

As to claim 20 the present invention is direct to a grain sample tester comprising:   Independent claim 20 identifies the uniquely distinct features of “to enable detection of conditions within said singular grain kernel through monitoring   at least one operating characteristic of said active planar cavity resonator, wherein said active planar cavity resonator comprises a regenerative feedback loop in which there is incorporated a powered amplifier, and said at least one operating characteristic comprises at least one of either a frequency spectrum of the active planar cavity resonator and a collector current drawn by the powered amplifier of said regenerator feedback loop of the active planar cavity resonator”.



The closest prior art, Joshi et al. (Pub NO. US 2001/0030543 A1), Vermuelen et al. (Pub No. US 20170303791 A1) teaches System and Method for Monitoring Grain with Resonator, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


                                                                                                                                                                                            /CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858